        Case 1:19-cv-03210-SAB   ECF No. 22     filed 11/17/20   PageID.109 Page 1 of 2



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 3
                                                                    Nov 17, 2020
 4
                                                                        SEAN F. MCAVOY, CLERK

 5
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 WHITE RANCH, INC., a Washington
10 corporation,                                       No. 1:19-CV-03210-SAB
11         Plaintiff,
12         v.                                         ORDER GRANTING
13 LIBERTY MUTUAL INSURANCE                           STIPULATED MOTION FOR
14 COMPANY, a foreign insurance company;              ORDER OF DISMISSAL WITH
15 AMERICAN STATES INSURANCE                          PREJUDICE AND WITHOUT
16 COMPANY, a foreign insurance company,              COSTS
17         Defendants.
18
19         Before the Court is the parties’ Stipulated Motion for Order of Dismissal
20 With Prejudice and Without Costs, ECF No. 21. The parties stipulate and request
21 the Court dismiss this matter with prejudice and without awarding either party
22 attorney’s fees, costs, or expenses. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and
23 the joint wishes of the parties, the Court finds good cause to accept the stipulation,
24 enter it into the record, and dismiss this case.
25 //
26 //
27 //
28 //

     ORDER GRANTING STIPULATED MOTION TO DISMISS # 1
      Case 1:19-cv-03210-SAB     ECF No. 22    filed 11/17/20   PageID.110 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulated Motion for Order of Dismissal With Prejudice and
 3 Without Costs, ECF No. 21, is GRANTED.
 4        2. This matter is DISMISSED with prejudice and without attorney’s fees,
 5 costs, or expenses to any party.
 6        3. Any pending motions are DISMISSED as moot.
 7        4. The trial date and any remaining pretrial deadlines are STRICKEN.
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, provide copies to counsel, and close the file.
10        DATED this 17th day of November 2020.
11
12
13
14
15
                                                  Stanley A. Bastian
16
                                              United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION TO DISMISS # 2
